Appellant brought an action for damages for breach of implied warranty in the sale of personality. Uniform Sales Act, Gen.Acts of 1931, p. 574, Section 15, Michie's Sup. 10466 (15).
Plaintiff purchased from defendant a "Blue Flame Oil Burning Brooder," to be used in brooding young chickens.
This type of brooder is operated by a kerosene burner for production of proper warmth, with automatic control by thermostat, when properly installed and regulated as per book of instructions. The complaint alleges this particular brooder was not reasonably fit for the use for which it was made and sold, and as a result the brooder exploded, destroying certain property of plaintiff.
The court below gave the affirmative charge for defendant. In this there was error. The issues were for the solution of the jury under the evidence.
Having reached this conclusion, necessitating another trial, we deem it best to indulge in no discussion of the evidence in detail. Whether the case is one of pure *Page 615 
conjecture, properly withdrawn from the jury, or is one in which evidence tends to support a logical inference of cause and effect, is the sole question for our decision. Southern Ry. Co. v. Dickson, 211 Ala. 481, 100 So. 665.
We are not concerned with the weight of the evidence, and express no views thereon. We do hold this evidence presented an issue for the jury.
Reversed and remanded.
GARDNER, C. J., FOSTER, and LIVINGSTON, JJ., concur.